Mr. Presiding Justice Waterman delivered the opinion of the Court. If two names, according to the ordinary rules of pronouncing the English language, may be sounded alike, without doing violence to the letters found in the variant orthography, the names are idem sonans, and the variance is prima faeie immaterial. Courts are not fastidious in enforcing absolute precision in respect to orthography. Books v. State, 83 Ala. 79; Donnell v. United States, 1 Morris (Iowa) 141; Capan v. The People, 58 Ill. 163; Cutting v. Conklin, 28 Ill. 506; Donald v. People, 47 Ill. 534; Rivard v. Gardner, 39 Ill. 126; McGregor v. Balsh, 17 Vt. 562; State v. Patterson, 2 Iredell 346; Foster v. State, 1 Tex. App. 533. Barnstein and Burnstein are idem sonans. There was prima facie no variance between the note offered in evidence and that described in the declaration. The amendment was unnecessary, and the application for continuance properly refused. The judgment of the Circuit Court is affirmed.